Citation Nr: 0838307	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-37 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to an increased disability rating for right 
knee disability, characterized as bursitis, currently rated 
10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A February 2005 rating decision 
denied entitlement to service connection for cervical spine 
disability, and assigned a 10 percent disability rating to 
service-connected right knee disability.  A March 2005 rating 
decision confirmed and continued the denial of service 
connection for cervical spine disability.  A notice of 
disagreement was filed in May 2005, a statement of the case 
was issued in October 2006, and a substantive appeal was 
received in December 2006.  The veteran testified at a Board 
hearing in July 2008; the transcript is of record.

At the Board hearing, the veteran submitted additional 
evidence in support of his claim and waived AOJ review of 
such evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2008).

The issue of entitlement to an increased disability rating 
for right knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

Cervical spine disability, diagnosed as degenerative disc 
disease and arthritis of the cervical spine disability, is 
causally related to the veteran's active duty service.


CONCLUSION OF LAW

Cervical spine disability, diagnosed as degenerative disc 
disease and arthritis of the cervical spine disability, was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of the grant of service connection for cervical 
spine disability, no further discussion of VCAA is necessary 
at this point.  The matter of VCAA compliance with regard to 
the other issue on appeal will be addressed in a future 
merits decision on such issue after action is undertaken as 
directed in the remand section of this decision.  Any notice 
deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), constitutes harmless error (see Bernard v. Brown, 
4 Vet. App. 384, 394 (1993)), as section 5103(a) notice 
provisions have been satisfied, and if the veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the 
disability rating or effective date assigned to the award.  
Then, more detailed obligations arise, the requirements of 
which are set forth in sections 7105(c) and 5103A.  Dingess, 
19 Vet. App. at 489.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's DD Form 214 reflects that he was a tactical 
transport helicopter repairer.  A February 1988 service 
medical record reflects complaints of cough and neck pain.  
The assessment was muscle strain/spasm and upper respiratory 
infection.  A July 1991 x-ray examination of the cervical 
spine reflects no fracture or subluxation.  

An August 2004 private evaluation reflects complaints of pain 
for 10 years which has been slowly progressive in nature.  It 
has to do with his neck position and wearing goggles.  The 
pain is located in the neck and is nonradicular in nature.  
The pain is located in the lower cervical spine.  Physical 
examination revealed tenderness in the region of C4-C5; pain 
on extension; and limitation of flexion.  An x-ray 
examination revealed degenerative change in C3-C4 and C4-C5 
with no malalignment.  The impression was cervical arthritis.  

At an August 2004 VA examination conducted nine days later, 
an x-ray examination of the cervical spine was within normal 
limits, and the diagnosis rendered was chronic pain of 
cervical spine, unknown etiology.  

A September 2004 follow-up private evaluation reflects that 
an MRI examination confirmed degenerative disc disease at 
multiple levels from C4 to C7 with right paracentral 
protrusion at C5-C6.  The impression was cervical arthritis 
with acute right upper radicular symptoms.  Two evaluations 
in October 2004 reflect impressions of cervical arthritis.

A Memorandum dated in March 2007 from M.E.C., Aviation Safety 
Technician, Aircraft Accident Investigator, U.S. Army Combat 
Readiness Center, states that the veteran served as a Crew 
Chief on MH-60 helicopters, and that he had personally served 
with the veteran as the Pilot in Command of aircraft in which 
he was the Crew Chief.  M.E.C. opined that the Crew seating 
arrangements are unergonomic and severely hamper the Crew 
Chiefs in the back cabin of the helicopter in the fulfillment 
of their duties.  The seats are placed in cramped positions 
that afford little leg room and provide no lumbar support or 
recline in the design of the seats.  The movement of the Crew 
Chief within the cabin area requires that the Crew Chief 
hunch or crouch when moving to different areas of the cabin 
which are only 54 inches in height at the maximum.  Further 
stress is placed on the spine when the Crew Chief has to move 
heavy equipment within the cabin area while assuming this 
position.  The Crew Chief also wears an ensemble of Aviation 
Life Support Equipment which increases the weight of the Crew 
Chief and hinders his movement requiring contortions in the 
spine to effective manage his area of responsibility.  This 
issue was brought to the attention of the Command in 1998, 
and to this day the Assault configuration of the aircraft has 
not been improved.  The Armed configuration was upgraded in 
October 2005 and has corrected many of the problems listed 
above.  M.E.C. stated that there is sufficient date pointing 
to the injuries sustained in the cervical portion of the 
veteran's spine pointing directly to the use of a flight 
helmet mounted with night vision goggles.

A Memorandum dated in March 2007 from S.F.K., M.D. AAFP, a 
Regiment Flight Surgeon, states that the veteran's orthopedic 
conditions are a direct consequence of his occupation as a 
MH-60L crew chief.  Dr. S.F.K. stated that the incidence of 
degenerative cervical and lumbar spinal conditions in rotary 
wing aviators is very prevalent.  He explained that the 
combination of the aircrafts vibration, the poor ergonomics 
of the aircraft, the excessive loading of the mandatory 
flight gear, the additional weight of the night vision 
goggles, and the repetitive hard landings all lead to 
significant repetitive insults to the vertebral bodies and 
the intervertebral discs.  Approximately 80 percent of the 
aviator population has clinical evidence of lumbar or 
cervical disc disease.  Dr. S.F.K. opined that the veteran's 
injuries are a direct result of his occupation.

Correspondence dated in April 2007 from S.S., M.D., states 
that the veteran was recommended to undergo an anterior 
cervical discectomy and fusion which would provide him 
symptomatic benefit for his neck.  Dr. S.S. opined that the 
veteran's neck condition was causatively aggravated by his 
activities as a crew chief in the helicopter.  The examiner 
relied on the supportive document from his flight surgeon in 
rendering such opinion.  

At the Board hearing, the veteran testified that in 1991 an 
iron bar from a C-van hit him in the head and arm and knocked 
him to the other side knocking him out.  He reported that he 
woke up in the hospital with a cervical collar on his neck.  
He did not believe that this was documented in his record.

Review of the service medical records do not specifically 
reflect details regarding the 1991 incident described in the 
hearing testimony; however, such testimony is consistent with 
the time period that an x-ray examination of the cervical 
spine was conducted.  The July 1991 x-ray examination report 
reflects that the veteran sustained a head injury and there 
was a questionable loss of consciousness.  In any event, the 
x-ray examination report did not reflect any cervical spine 
disability at that time due to such incident.  

It is clear, however, that the veteran has undergone post-
service treatment for cervical arthritis beginning in August 
2004.  It is not clear the basis for the contradictory 
findings documented in the August 2004 private clinical 
record versus the August 2004 VA examination report which 
lacks any objective or x-ray findings.  However, it is clear 
that the veteran currently suffers from a cervical spine 
disability.  In light of the documentation of record 
reflecting that the veteran served as a Crew Chief on a 
helicopter during service; based on Dr. S.F.K.'s opinion that 
the veteran's cervical spine disability is a direct 
consequence of his occupation as a MH-60L crew chief, with 
accompanying rationale and explanation; and, the positive 
etiological medical opinion from the veteran's treating 
physician Dr. S.S., the Board concludes that the evidence 
supports a finding that the veteran's current cervical spine 
disability is due to his period of service.  Accordingly, 
service connection is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for cervical spine 
disability, diagnosed as degenerative disc disease and 
arthritis of the cervical spine disability, is warranted.  To 
this extent, the appeal is granted.


REMAND

Initially, the Board notes that service connection was 
established for right knee, bursitis, purportedly based on a 
September 1990 service medical record which reflects a 
diagnosis of chronic right pre-patellar bursitis.  An August 
2004 VA examination report reflects a diagnosis of chronic 
pain of the right knee, and a February 2008 VA examination 
report reflects a diagnosis of right knee mild degenerative 
joint disease (medial and patellofemoral compartments) with 
arthroscopy showing grade 2 chondromalacia patella and grade 
3 chondromalacia medial femoral condyle.  Such February 2008 
diagnosis is consistent with a March 2005 private diagnosis 
following arthroscopic surgery.  At the Board hearing, the 
veteran suggested that the diagnosis of bursitis could have 
been a misdiagnosis, and that there may be two separate, 
compensable disabilities of the knee.  To clarify any 
discrepancies in any prior diagnoses, the veteran should be 
scheduled for a VA examination to assess the nature and 
severity of any right knee disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity, and nature and extent of 
any impairment from the right knee 
disability.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination, to include service 
medical records, VA examination reports, 
and private medical records.  Any 
medically indicated special tests, 
including x-rays, should be accomplished, 
and all special test and clinical 
findings should be clearly reported.  The 
examiner should expressly report any and 
all diagnoses related to the right knee, 
and in the event that more than one 
diagnosis is rendered, should attempt to 
distinguish any separate symptomatology 
as a result of such diagnoses.  
Additionally, in the event that more than 
one diagnosis is rendered, the examiner 
should address any causal relationship 
between any disorder other than bursitis, 
and the veteran's service and the 
service-connected bursitis.    

Range of motion testing should be 
accomplished and the examiner should 
report, in degrees, the point at which 
pain is demonstrated.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should expressly report 
whether there is medical evidence of 
recurrent subluxation or lateral 
instability and, if so, whether any such 
recurrent subluxation or lateral 
instability is slight, moderate, or 
severe.  

2.  The RO should then review the 
expanded record and readjudicate the 
veteran's claim for an increased rating, 
to include whether a higher rating is 
warranted for bursitis and also whether a 
separate rating is warranted under any 
other applicable diagnostic code.  The RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
before this case is returned to the 
Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


